

 
 
 
Exhibit 10.55

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement” or “employment
agreement”) is made and entered into as of December 30, 2013, effective as of
November 30, 2013 (the “Effective Date”), by and between Gregory Schaan
(“employee”), Imperial Nurseries, Inc., a Delaware corporation (“employer”) and
Griffin Land & Nurseries, Inc., a Delaware corporation (“Griffin”).
 
WITNESSETH:
 
WHEREAS, employee and employer deem it to be in their respective best interests
to enter into an agreement providing for employer’s employment of employee
pursuant to the terms herein stated;
 
WHEREAS, this employment agreement amends and restates in its entirety that
certain Employment Agreement by and between employer and employee, dated as of
January 1, 2001, as amended on April 7, 2008 (the “original employment
agreement”); and
 
WHEREAS, employer is in the business of growing containerized landscape nursery
plants for sale principally to independent retail garden centers and
rewholesalers (the “Imperial Business”).
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:
 
ARTICLE 1.
 


 
EMPLOYMENT OF EMPLOYEE
 
 
 
Effective as of the Effective Date, employer agrees to employ employee, and
employee agrees to provide services to employer, upon the terms and conditions
set forth in this Agreement.
 
ARTICLE 2.
 


 
DUTIES OF EMPLOYEE
 
Section 2.1    Position and Duties
 
Employer agrees to employ employee and employee agrees to serve as President of
employer for the term of employment (as described in Section 2.3). In this
capacity, employee shall devote his reasonable best efforts to the performance
of the services customarily incident to such office and position and to such
other services of an executive nature as may be reasonably requested by the
board of directors of employer which may include services for one or more
subsidiaries or affiliates of employer, including without limitation,
Griffin.  Employee shall in his capacity as an employee and officer of employer
be responsible to and obey the reasonable and lawful directives of the board of
directors of employer.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.2    Time Devoted to Work
 
Employee shall devote substantially all his business time and attention, and
shall use his reasonable best efforts, toward fulfillment of his duties under
this Agreement and toward protecting, encouraging and promoting the interests of
employer.
 
Section 2.3    Term of Employment
 
Except as otherwise specifically provided herein, employer shall employ
employee, and employee shall provide services to employer, upon the terms and
conditions set forth in this Agreement during the period beginning on the
Effective Date and ending on the date provided under Section 6 of this
Agreement.
 
ARTICLE 3.
 


 
PLACE OF EMPLOYMENT
 
Section 3.1    Place of Employment
 
Employee shall be based at employer’s principal office Granby,
Connecticut.  Employer agrees that during the term of this employment agreement
it shall not assign employee to work at any location other than its principal
office on a permanent basis without employee’s consent.
 
ARTICLE 4.
 


 
COMPENSATION OF EMPLOYEE
 
Section 4.1    Base Salary
 
For all services rendered by employee under this employment agreement, employer
agrees to pay employee an annual base salary of $249,700, which shall be payable
to employee in such installments, but not less frequently than monthly, as are
consistent with employer’s practice for its other employees.
 
Section 4.2    Incentive Compensation
 
In addition to the base salary, employee shall be entitled to receive not less
than 30% of employer’s senior management incentive pool as established by the
Compensation Committee of Griffin’s Board of Directors (the “Committee”).
 
Section 4.3    Stock Options
 
Employee shall be eligible to participate in the Griffin Land & Nurseries, Inc.
2009 Stock Option Plan (the “Option Plan”), at such level and in such amounts as
may be determined by Griffin’s board of directors (or, if appropriate, the
Committee) in its sole discretion, subject to the terms and conditions of the
Option Plan and any applicable award agreements.
 
Section 4.4    Retirement and Deferred Compensation
 
Employee shall be eligible to participate in Griffin’s 401k plan and Griffin’s
non-qualified deferred compensation plan to the extent provided by the terms of
such plans.
 
Section 4.5    Reimbursement for Business Expenses
 
Employer shall promptly pay or reimburse employee for all reasonable business
expenses incurred by employee in performing employee’s duties and obligations
under this employment agreement, but only if employee properly accounts for
expenses in accordance with employer’s policies.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 


 
FRINGE BENEFITS
 
Section 5.1    Employer Employee Benefit Plans
 
Employee shall be entitled to participate in and receive benefits from all of
employer’s employee benefit plans that currently are maintained by employer for
senior employees of employer.  Employee shall be entitled to participate in and
receive benefits under any retirement plan, profit-sharing plan, or other
employee benefit plan that employer establishes for the benefit of similarly
situated employees of employer, after the Effective Date.  No amounts paid to
employee from an employee benefit plan shall count as compensation due employee
as base salary or incentive compensation.  Nothing in this employment agreement
shall prohibit employer from modifying or terminating any of its employee
benefit plans in a manner that does not discriminate between employee and other
employees of employer.
 
Section 5.2    Life Insurance
 
Employer shall maintain in effect during the term of employee’s employment a
term life insurance policy in an amount equal to employee’s base salary.  In
addition, employee shall be able to purchase additional term life insurance in
accordance with the group life insurance policy made available by employer.  Any
proceeds payable under the policy shall be paid to the beneficiary or
beneficiaries designated in writing from time to time by employee.
 
ARTICLE 6.
 


 
TERMINATION OF EMPLOYMENT
 
Section 6.1    Term of Employment
 
Employee’s employment under this Agreement shall commence on the Effective Date
and shall terminate on November 30, 2014, unless extended or terminated sooner,
as provided by this article of the employment agreement.  For purposes of this
employment agreement, the “end-of-employment date” as of any date shall be the
later of November 30, 2014 or the last day of the then-current Extension Term
(as defined in Section 6.2) as of such date.
 
Section 6.2    Extension of Employment
 
On November 30, 2014 and on each December 1 occurring in 2015 or thereafter,
employee’s employment with employer automatically shall be extended for an
additional year (each such additional year, an “Extension Term”) unless, at
least sixty (60) days prior to the then-current end-of-employment date, employer
or employee delivers to the other a written notice that employee’s employment
with employer is not to be extended.  In the absence of an agreement, employee’s
annual base compensation shall be determined by the Committee, but shall be not
less than the employee’s previous year’s annual base compensation.
 
Section 6.3    Termination at Employee’s Death or Disability
 
Employee’s employment with employer shall terminate as of the date of employee’s
death or as the effective date of his “Disability.”   For purposes of this
Agreement, “Disability” shall mean employee’s incapacity due to physical or
mental illness (as determined in good faith by a physician acceptable to
employer) which (a) results in employee being absent from the full-time
performance of his duties with employer for 120 consecutive days during any 12
month period or (b) which (as determined in good faith by a physician acceptable
to employer) will likely result in employee’s inability to return to the
full-time performance of his duties with employer for 120 consecutive days
during the succeeding 12 month period.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.4    Termination by Employee
 
Employee may, but is not obligated to, terminate this employment agreement at
any time within 90 days following the existence of any of the following
circumstances (and after providing employer with 30 days’ notice and opportunity
to cure such circumstance(s), if curable):
 
(a) There is a Change in Control of employer.  There is a “Change in Control” of
employer if (i) someone other than a current owner of employer becomes the
beneficial owner of more than 50% of the voting power of employer or (ii) the
current owner of employer sells all or substantially all of the assets of
employer or consummates a transaction immediately following which it does not
conduct the Imperial Business in any material respect.  No transaction or event
will be deemed to have caused a Change in Control if employee gives prior
consent to the transaction or event.
 
(b) Employee is assigned duties that are significantly adversely different than
those described in this employment agreement without his consent.
 
(c) Employee is removed from any of the positions described in Section 2.1 of
this employment agreement (other than by employer for cause).
 
(d) Employee’s fringe benefits or other compensation are materially reduced.
 
(e) Employer fails to have a successor assume this employment agreement.
 
(f) Employer becomes insolvent or files a bankruptcy petition.
 
Section 6.5    Termination by Employer
 
(a)    Termination for Cause.  Employer may terminate employee’s employment for
cause.
 
(b)    “Cause” Defined.  Employer shall have cause to terminate employee’s
employment if employee willfully fails to substantially perform any duties
required by this employment agreement (unless employee’s failure is due to a
physical or mental incapacity), employee is grossly negligent in the performance
of required duties, employee engages in conduct that demonstrably and
substantially damages employer, employee is convicted of or pleads nolo
contendere to a felony or a crime of moral turpitude, or employee discloses
material confidential information. No act or failure to act by employee may be
considered “willful” unless employee acted or failed to act without any
reasonable belief that the act or omission was in employer’s best interests and
without good faith.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.6    Notice of Termination
 
Any termination of employee’s employment by employer or employee must be
communicated to the other party by a written notice of termination.  The notice
must specify the provision of this employment agreement authorizing the
termination and must set forth in reasonable detail the facts and circumstances
providing the basis for termination of employee’s employment.
 
Section 6.7    Date Termination Is Effective
 
If employee’s employment terminates because this employment agreement expires,
then employee’s employment will be considered to have terminated on that
expiration date.  If employee’s employment terminates because of employee’s
death, then employee’s employment will be considered to have terminated on the
date of employee’s death. If employee’s employment terminates because of
employee’s Disability, then employee’s employment will be considered to have
terminated on the date as of which employee is determined to be disabled in
accordance with Section 6.3. If employee’s employment is terminated by employee,
then employee’s employment will be considered to have terminated on the date
that notice of termination is given.  If employee’s employment is terminated by
employer, then employee’s employment will be considered to have terminated on
the date specified by the notice of termination.
 
Section 6.8    Compensation Following Termination
 
    Subject to Section 8.11(b):
 
(a) If employee’s employment terminates because of employee’s death, employer
shall pay a death benefit to the person or persons designated in a written
notice filed with employer by employee or, if no person has been designated, to
employee’s estate.  The amount of the death benefit shall equal the sum of (i)
the employee’s then current annual base salary plus (ii) a pro-rated amount
(based on number of days in the performance period for which he was employed
during the applicable fiscal year) of the incentive compensation that the
employee would have otherwise earned with respect to the fiscal year in which
the employee’s death occurs based on actual results for the full fiscal
year.  Such annual base salary shall be paid on the first payroll date
immediately following the date of death of employee.  Such pro-rated amount of
incentive compensation shall be paid at such time as the employee would have
otherwise received any such incentive compensation pursuant to the Imperial
Nurseries, Inc. Incentive Compensation Plan as in effect for such fiscal year
(the “Imperial Incentive Plan”); provided that, such pro-rated amount shall be
paid no earlier than January 1, and no later than December 31, of the calendar
year immediately following the date of termination.  This death benefit shall be
in addition to any other amounts that the employee’s beneficiaries and estate
may be entitled to receive under any employee benefit plan maintained by
employer.
 
(b) If employee’s employment terminates because of employee’s Disability,
employer shall pay employee (i) in accordance with employer’s customary payroll
practices, his then current annual base salary during the period commencing on
the effective date of such termination and ending on the first anniversary of
the date the employee’s employment was terminated and (ii) a pro-rated amount
(based on number of days in the performance period for which he was employed
during the applicable fiscal year) of the incentive compensation that the
employee would have otherwise earned with respect to the fiscal year in which
the employee’s Disability occurs based on actual results for the full fiscal
year.  Such pro-rated amount of incentive compensation shall be paid at such
time as the employee would have otherwise received any such incentive
compensation pursuant to the Imperial Incentive Plan; provided that, such
pro-rated amount shall be paid no earlier than January 1, and no later than
December 31, of the calendar year immediately following the date of
termination.  Amounts payable under this Section 6.8(b) shall be paid in
addition to any other amounts that employee may be entitled to receive under any
employee benefit plan or insurance arrangement maintained by employer.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) If employee’s employment is terminated by employer for cause or in
connection with a Change in Control, employer shall pay employee his then
current base salary through the date employment is terminated, and employer
shall have no further obligations to employee under this employment agreement
(except as may be required under Section 8.2(c)).
 
(d) If employer terminates the employee’s employment other than (i) for cause or
(ii) in connection with a Change in Control, employer shall pay employee his
then current base salary through the date employment is terminated.  In
addition, employer shall pay employee as liquidated damages an amount equal to
the sum of (A) his then current annual base salary and (B) a pro-rated amount
(based on number of days in the performance period for which he was employed
during the applicable fiscal year) of the incentive compensation that the
employee would have otherwise earned with respect to the fiscal year in which
the employee’s termination of employment occurs based on actual results for the
full fiscal year.  Such annual base salary shall be paid in accordance with
employer’s customary payroll practices during the period commencing on the
effective date of such termination and ending on the first anniversary of the
date the employee’s employment was terminated.  Such pro-rated amount of
incentive compensation shall be paid at such time as the employee would have
otherwise received any such incentive compensation pursuant to the Imperial
Incentive Plan; provided that, such pro-rated amount shall be paid no earlier
than January 1, and no later than December 31, of the calendar year immediately
following the date of termination.
 
(e) If employee’s employment is terminated by employee in accordance with the
provisions of Section 6.4 of this employment agreement upon the existence of a
circumstance set forth in Section 6.4(b), (c), (d) or (f) of this employment
agreement, employer shall pay employee severance pay in an amount equal to the
sum of (i) his then current annual base salary and (ii) a pro-rated amount
(based on number of days in the performance period for which he was employed
during the applicable fiscal year) of the incentive compensation that the
employee would have otherwise earned with respect to the fiscal year in which
the employee’s termination of employment occurs based on actual results for the
full fiscal year.  Such annual base salary shall be paid in accordance with
employer’s customary payroll practices during the period commencing on the
effective date of such termination and ending on the first anniversary of the
date the employee’s employment was terminated.  Such pro-rated amount of
incentive compensation shall be paid at such time as the employee would have
otherwise received any such incentive compensation pursuant to the Imperial
Incentive Plan; provided that, such pro-rated amount shall be paid no earlier
than January 1, and no later than December 31, of the calendar year immediately
following the date of termination.  If employee’s employment is terminated by
employee other than in accordance with Section 6.4 of this employment agreement
upon the existence of a circumstance set forth in Section 6.4(b), (c), (d) or
(f) of this employment agreement, employer shall pay to employee his then
current base salary through the date of such termination of employment and
employer shall have no further obligations to employee under this employment
agreement (except as may be required under Section 8.2(c)).
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
 


 
CONFIDENTIAL INFORMATION; NON-SOLICITATION; NON-COMPETITION
 
 
 
Section 7.1                      During the term of employment hereunder and for
one year thereafter (the “Non- Compete Period”),  employee shall not, directly
or indirectly in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, shareholder, employee, member of any association or
otherwise) engage in, work for, consult, provide advice or assistance or
otherwise participate in any activity which is competitive with the business of
employer or Griffin in any geographic area in which employer is now or shall
then be doing business.  Employee further agrees that during the Non-Compete
Period he will not assist or encourage any other person in carrying out any
activity that would be prohibited by the provisions of this Section 7 if such
activity were carried out by employee and, in particular, employee agrees that
he will not induce any employee of employer or Griffin to carry out any such
activity; provided, however, that the “beneficial ownership” by employee, either
individually or as a member of a “group,” as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended, of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of this employment agreement.  It is
further expressly agreed that employer will or would suffer irreparable injury
if employee were to compete with employer or any subsidiary or affiliate of
employer in violation of this employment agreement and that employer would by
reason of such competition be entitled to injunctive relief in a court of
appropriate jurisdiction, and employee further consents and stipulates to the
entry of such injunctive relief in such a court prohibiting employee from
competing with employer or any subsidiary or affiliate of employer in violation
of this employment agreement.
 
 
 
Section 7.2                      During the term of employment and for one year
thereafter, employee shall not, directly or indirectly, influence or attempt to
influence customers or suppliers of employer or any of its subsidiaries or
affiliates, to divert their business to any competitor of employer.
 
 
 
Section 7.3                      Employee recognizes that he will possess
confidential information about other employees of employer relating to their
education, experience, skills, abilities, compensation and benefits, and
interpersonal relationships with customers of employer. Employee recognizes that
the information he will possess about these other employees is not generally
known, is of substantial value to employee in developing its business and in
securing and retaining customers, and will be acquired by him because of his
business position with employer. Employee agrees that, during the term of
employment, and for a period of one year thereafter, he will not, directly or
indirectly, solicit or recruit any employee of employer for the purpose of being
employed by him or by any competitor of employer on whose behalf he is acting as
an agent, representative or employee and that he will not convey any such
confidential information or trade secrets about other employees of employer to
any other person.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 7.4                      If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 7 is excessive in
duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction shall be
modified or amended by the court to render it enforceable to the maximum extent
permitted by the law of that state.
 
ARTICLE 8.
 


 
MISCELLANEOUS
 
Section 8.1    Notices
 
Any notice given under this employment agreement to either party shall be made
in writing.  Notices shall be deemed given when delivered by hand or when mailed
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the party at the address set forth below.
 
Employee’s address:                                              Gregory Schaan
              100 Wheeler Drive
              West Suffield, CT 06093
 
Employer’s address:                                              Imperial
Nurseries, Inc.
              90 Salmon Brook Street
              Granby, CT 06035
 
Guarantor’s address:                                              Griffin Land &
Nurseries, Inc.
              One Rockefeller Plaza, suite 2301
              New York, NY 10020
 
Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.
 
Section 8.2    Binding Agreement - Employer’s Successors
 
 
 
(a) The rights and obligations of Griffin and employer under this employment
agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Griffin and employer.
 
(b) Employer shall use commercially reasonable efforts to require any direct or
indirect successor (by purchase, merger, consolidation, or otherwise) of all or
substantially all of employer’s business and/or assets relating to employer’s
growing operations to expressly agree (or cause one of its affiliates to agree)
to assume employer’s obligations under this employment agreement and perform
them in substantially the same manner and to substantially the same extent as
employer would have been required to do if no succession had occurred.  Any
agreement assuming such obligations must be in a form and substance reasonably
satisfactory to employee.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) If employer fails to obtain such an agreement before the effective date of
the succession and employee does not otherwise commence employment or service
with the successor or any of its affiliates at any time prior to the end-of
employment date (as of the effective date of the succession), employee shall be
entitled to a payment in the same amount of base salary that employee would have
been entitled to if employee had remained employed from the date of succession
through the end-of-employment date (as of the effective date of the
succession).  Subject to Section 8.11, such base salary shall be paid in
accordance with employer’s customary payroll practices during the period
commencing on the effective date of such succession and ending on
end-of-employment date (as of the effective date of the succession). For the
avoidance of doubt, any payment required under this Section 8.2(c) shall be paid
in lieu of (and, in no event, in addition to) any severance rights or
obligations, whether under this employment agreement or otherwise.
 
Section 8.3    Binding Agreement - Employee’s Successors
 
  This employment agreement shall inure to the benefit and be enforceable by
employee’s personal representatives, legatees, and heirs.  If employee dies
while amounts are still owed, such amounts shall be paid to employee’s legatees
or, if no such person or persons have been designated, to employee’s estate.
 
Section 8.4    Waivers
 
  The waiver by either party of a breach of any provision of this employment
agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
Section 8.5    Entire Agreement
 
  This instrument contains the entire agreement of the parties.  The parties
have not made any agreements or representations, oral or otherwise, express or
implied, pertaining to the subject matter of this employment agreement other
than those specifically included in this employment agreement.
 
Section 8.6    Prior Agreements
 
  This employment agreement supersedes any prior agreements pertaining to or
connected with or arising in any manner out of the employment of employee by
employer (including, without limitation, the original employment
agreement).  All such agreements are terminated and are of no force or effect
whatsoever.
 
Section 8.7    Amendment of Agreement
 
  No change or modification of this employment agreement shall be valid unless
it is in writing and signed by the party against whom the change or modification
is sought to be enforced.  No change or modification by employer shall be
effective unless it is approved by Griffin’s Board of Directors and signed by an
officer specifically authorized to sign such documents.
 
Section 8.8    Severability of Provisions
 
  If any provision of this employment agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall not affect the validity or enforceability of any other
provision of this employment agreement.
 
Section 8.9    Assignment of Agreement
 
  Employer shall not assign this employment agreement without employee’s prior
written consent, which consent shall not be unreasonably withheld.  Employee may
not assign this employment agreement.
 
Section 8.10    Governing Law
 
  All questions regarding the validity and interpretation of this employment
agreement shall be governed by and construed and enforced in all respects in
accordance with the laws of the State of Connecticut.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.11    Section 409A
 
 
 
(a) The parties hereto acknowledge and agree that, to the extent applicable,
this employment agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Department of Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”).  Notwithstanding any provision of this employment agreement to
the contrary, in the event that employer determines that any amounts payable
hereunder will be immediately taxable to employee under Section 409A, employer
reserves the right (without any obligation to do so or to indemnify employee for
failure to do so) to (i) adopt such amendments to this employment agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines to be necessary or appropriate
to preserve the intended tax treatment of the benefits provided by this
employment agreement, to preserve the economic benefits of this employment
agreement and to avoid less favorable accounting or tax consequences for
employer and/or (ii) take such other actions as employer determines to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder.  Notwithstanding anything herein to the
contrary, in no event shall any liability for failure to comply with the
requirements of Section 409A be transferred from employee or any other
individual to employer or any of its affiliates, employees or agents pursuant to
the terms of this employment agreement or otherwise.
 
(b) Notwithstanding any provision to the contrary in this employment agreement:
(i) no amount shall be payable pursuant to Section 6.8 or 8.2(c) unless the
termination of employee’s employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) for purposes of Section 409A, employee’s right to receive
installment payments pursuant to Section 6.8 or 8.2(c) shall be treated as a
right to receive a series of separate and distinct payments; and (iii) to the
extent that any reimbursement of expenses or in-kind benefits constitutes
“deferred compensation” under Section 409A, such reimbursement or benefit shall
be provided no later than December 31 of the year following the year in which
the expense was incurred.  The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year.  The
amount of any in-kind benefits provided in one year shall not affect the amount
of in-kind benefits provided in any other year. Notwithstanding any provision to
the contrary in this employment agreement, if employee is deemed at the time of
his separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the termination benefits to which employee is entitled under this employment
agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of employee’s termination benefits
shall not be provided to employee prior to the earlier of (A) the later of (x)
expiration of the six-month period measured from the date of employee’s
“separation from service” with employer (as such term is defined in the Treasury
Regulations issued under Section 409A of the Code) and (y) the expiration of the
eighteen-month period measured from December 30, 2013, or (B) the date of
employee’s death; upon the earlier of such dates, all payments deferred pursuant
to this sentence shall be paid in a lump sum to employee, and any remaining
payments due under this employment agreement shall be paid as otherwise provided
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 9.
 


 
AGREEMENTS BY GRIFFIN LAND & NURSERIES, INC.
 
Section 9.1    Guaranty
 
As a material inducement to employee to enter into this Agreement and in
recognition to the contribution to be made by employee to its own business,
Griffin hereby guaranties full performance of this employment agreement by
employer.
 
Section 9.2    Direct Agreement
 
As a material inducement to employee to enter into this employment agreement and
in recognition to the contribution to be made by employee to its own business,
Griffin hereby agrees to ratify and confirm the firm offer of employment
contained in Article 6 and to allow continuing participation by employee in
stock option plans identified in Article 4.
 
[signature page follows]
 

 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this employment agreement in
duplicate and effective as of the Effective Date.
 




Imperial Nurseries, Inc.


By: /s/Anthony
Galici                                                                           /s/Gregory
Schaan
Its:      Senior Vice
President                                                                      Gregory
Schaan
 
Griffin Land & Nurseries, Inc.
 


By: /s/Anthony Galici
Its: Vice President, Chief Financial Officer and Secretary



